Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
2.	Applicant’s amendment filed January 24, 2022. claims 1-15 cancelled. Claims 16-31 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Double Patenting
3.       Claims 2 and 9 rejected on the ground of nonstatutory double patenting over claims 1 and 10 and 14 of U.S. Patent No. 10951961 B2 and claims 1 and 14 of U.S. Patent No. 10237631 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
4.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Dependent Claims rejected based on dependency.


Claim Rejections - 35 USC § 103
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.       Claims 16-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dinur (US 2011/0007665) (hereinafter Dinur) in view of Petite et al (US6437692) (hereinafter Petite).

Regarding claim 16, Dinur discloses a wireless control device (Fig. 5, wireless device 202, wired communication interface 501), comprising:
a wireless communication subsystem that enables the wireless receipt of a control message generated by one or more servers in a host system (paragraph 0199, controller 500, wireless device user interface 502, RF transceiver 205 may be used to connect to the wireless network (105) through the wireless communication link 203), remote from a building in which the wireless control device is installed (paragraph 0031, networks scheme uniquely identifies each device by its type and its physical location parameters for controlling, para 0266, Access either be local, or remote access (e.g. a remote database (301)), the control message generated by the host system based on an analysis of sensor data measurements generated by one or more sensors in the building (para 0199, The sensor interface 503 connects different types of sensor, paragraph 003, remotely controlling and monitoring devices in many areas such as home and commercial automation, industrial automation, lighting, and heating, ventilation and air conditioning (HVAC) control), the host system communicating the control message to a device in the building via an Internet connection supported via an Internet service provider (paragraph 0199, controller 500, wireless device user interface 502, RF transceiver 205 may be used to connect to the wireless network (105) through the wireless communication link 203).
Dinur specifically fails to disclose an actuator subsystem connected to the wireless communication subsystem via a wired communication interface, the actuator subsystem configured to receive control information, which is based on the control message, and to initiate, in response to the received control information, transmission of a response action control signal to an actuator device in the building for control of a physical environment condition in the building.
In analogous art, Petite discloses an actuator subsystem connected to the wireless communication subsystem via a wired communication interface, the actuator subsystem configured to receive control information (Fig. 2, col. 5, lines 48-50, Control system 200 consists of one or more sensor/actuators 212, 214, 216, 222, and 224 each integrated with a transceiver, col. 1, lines 36-39, automatic systems use remote sensors and controllers to monitor and automatically respond to system parameters, col. 5, lines 65-67, Control system 200 consists of one or more sensor/actuators 212, 214, 216, 222, and 224 each integrated with a transceiver), which is based on the control message, and to initiate, in response to the received control information, transmission of a response action control signal to an actuator device in the building for control of a physical environment condition in the building col. 9, lines 53-56, FIGS. 3A and 3B, transceiver 360 integrated with sensor 310 and actuator 380, data interface 321 input from sensor 310, col. 17, lines 53-56, Two-way transceivers consistent with the present invention can be integrated to monitor and control a host of industrial and business applications automation systems, fire control systems, alarm systems, industrial trash compactors, and building elevators can be monitored and controlled with devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of wireless control of networks provides the capability of remotely controlling and monitoring devices in many areas such as home and commercial automation disclosed by Dinur to use system for monitoring a variety of environmental and/or other conditions within a defined remotely located region as taught by Petite to use system for evaluating the received information and identifying an appropriate control signal, and applying control signal at a designated actuator for monitoring, reporting on, and controlling remote systems [Petite, Abstract].
Regarding claim 17, Dinur discloses the wireless control device of claim 16, wherein the device is a gateway device (paragraph 0199, wireless device user interface 502 allows user to perform operations control devices (201), set parameters for interaction with sensors, paragraph 003, Wireless control of networks remotely controlling and monitoring devices for home and commercial automation).
Regarding claim 18, Dinur discloses the wireless control device of claim 17, wherein the wireless control device receives the control message from the gateway device using the IEEE 802.15.4 protocol (paragraph 0183, wireless devices 202 include a RF transceiver 205 for wireless communication link 203, (such as ZigBee), paragraph 0135, communication link, device, network, NFC, master controller, PAN, RFID, router, system, networks scheme, SAS, SPI, USB, wired device, wireless device).
Regarding claim 19, Dinur discloses the wireless control device of claim 17, wherein the one or more sensors in the building communicates sensor data to the host system via the gateway device (paragraph 0031, networks scheme uniquely identifies each device by its type and its physical location parameters for controlling).
Regarding claim 20, Dinur discloses the wireless control device of claim 16, wherein the Internet connection includes a cellular connection (paragraph 0194, control system interface 401 wireless interface (such as Wi-Fi) or a cellular interface).
Regarding claim 21, Dinur discloses the wireless control device of claim 16, wherein the actuator device is an HVAC component (paragraph 003, remotely controlling and monitoring devices in many areas such as home and commercial automation, industrial automation, lighting, and heating, ventilation and air conditioning (HVAC) control).
Regarding claim 22, Dinur discloses a method, comprising (Fig. 5, wireless device 202, wired communication interface 501):
 receiving, by a wireless communication subsystem in a wireless control device (paragraph 0199, controller 500, wireless device user interface 502, RF transceiver 205 used to connect to wireless network (105) through wireless communication link 203), a control message generated by one or more servers in a host system remote from a building in which the wireless control device is installed (paragraph 0031, networks scheme uniquely identifies each device by its type and its physical location parameters for controlling), the control message generated by the host system based on an analysis of sensor data measurements generated by one or more sensors in the building (para 0199, The sensor interface 503 connects different types of sensor, paragraph 003, remotely controlling and monitoring devices in many areas such as home and commercial automation, industrial automation, lighting, and heating, ventilation and air conditioning (HVAC) control), the host system communicating the control message to a device in the building via an Internet connection supported via an Internet service provider (paragraph 0199, controller 500, wireless device user interface 502, RF transceiver 205 may be used to connect to the wireless network (105) through the wireless communication link 203, para 0266, Access either be local, or remote access (e.g. a remote database (301)).
Dinur specifically fails to disclose initiating, by an actuator subsystem of the wireless control device that is connected to the wireless communication subsystem via a wired communication interface, in response to the received control message, transmission of a response action control signal to an actuator device connected to the actuator subsystem for control of a physical environment condition in the building.
In analogous art, Petite discloses initiating, by an actuator subsystem of the wireless control device that is connected to the wireless communication subsystem via a wired communication interface (Fig. 2, col. 5, lines 48-50, Control system 200 consists of one or more sensor/actuators 212, 214, 216, 222, and 224 each integrated with a transceiver, col. 1, lines 36-39, automatic systems use remote sensors and controllers to monitor and automatically respond to system parameters, col. 5, lines 65-67, Control system 200 consists of one or more sensor/actuators 212, 214, 216, 222, and 224 each integrated with a transceiver), in response to the received control message, transmission of a response action control signal to an actuator device connected to the actuator subsystem for control of a physical environment condition in the building (col. 9, lines 53-56, FIGS. 3A and 3B, transceiver 360 integrated with sensor 310 and actuator 380, data interface 321 input from sensor 310, col. 17, lines 53-56, Two-way transceivers consistent with the present invention can be integrated to monitor and control a host of industrial and business applications automation systems, fire control systems, alarm systems, industrial trash compactors, and building elevators can be monitored and controlled with devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of wireless control of networks provides the capability of remotely controlling and monitoring devices in many areas such as home and commercial automation disclosed by Dinur to use system for monitoring a variety of environmental and/or other conditions within a defined remotely located region as taught by Petite to use system for evaluating the received information and identifying an appropriate control signal, and applying control signal at a designated actuator for monitoring, reporting on, and controlling remote systems [Petite, Abstract].
Regarding claim 23, Dinur discloses the method of claim 22, wherein the device is a gateway device (paragraph 0199, wireless device user interface 502 allows user to perform operations control devices (201), set parameters for interaction with sensors, paragraph 003, Wireless control of networks remotely controlling and monitoring devices for home and commercial automation).
Regarding claim 24, Dinur discloses the method of claim 23, wherein the wireless control device receives the control message from the gateway device using the IEEE 802.15.4 protocol (paragraph 0183, wireless devices 202 include a RF transceiver 205 for wireless communication link 203, (such as ZigBee), paragraph 0135, communication link, device, network, NFC, master controller, PAN, RFID, router, system, networks scheme, SAS, SPI, USB, wired device, wireless device).
Regarding claim 25, Dinur discloses the method of claim 23, wherein the one or more sensors in the building communicates sensor data to the host system via the gateway device (paragraph 0031, networks scheme uniquely identifies each device by its type and its physical location parameters for controlling).
Regarding claim 26, Dinur discloses the method of claim 22, wherein the Internet connection includes a cellular connection (paragraph 0194, control system interface 401 wireless interface (such as Wi-Fi) or a cellular interface).
Regarding claim 27, Dinur discloses the method of claim 22, wherein the actuator device is an HVAC component (paragraph 003, remotely controlling and monitoring devices in many areas home and commercial automation, industrial automation, and heating, ventilation and air conditioning (HVAC) control).
Regarding claim 28, Dinur discloses a wireless control device (Fig. 5, wireless device 202, wired communication interface 501), comprising:
a wireless communication subsystem that enables the wireless receipt of a control message generated by a host system (paragraph 0199, controller 500, wireless device user interface 502, RF transceiver 205 may be used to connect to the wireless network (105) through the wireless communication link 203)  based on an analysis of sensor data measurements generated by one or more sensors in a building (para 0199, The sensor interface 503 connects different types of sensor, paragraph 003, remotely controlling and monitoring devices in many areas such as home and commercial automation, industrial automation), the host system remote from the building in which the wireless control device is installed (paragraph 0199, controller 500, wireless device user interface 502, RF transceiver 205 may be used to connect to the wireless network (105) through the wireless communication link 203).
Dinur specifically fails to disclose an actuator subsystem connected to the wireless communication subsystem via a wired communication interface, the actuator subsystem configured to initiate, in response to the control message, transmission of a response action control signal to an actuator device in the building for control of a physical environment condition in the building.
In analogous art, Petite discloses an actuator subsystem connected to the wireless communication subsystem via a wired communication interface, the actuator subsystem configured to initiate, in response to the control message (Fig. 2, col. 5, lines 48-50, Control system 200 consists of one or more sensor/actuators 212, 214, 216, 222, and 224 each integrated with a transceiver, col. 1, lines 36-39, automatic systems use remote sensors and controllers to monitor and automatically respond to system parameters, col. 5, lines 65-67, Control system 200 consists of one or more sensor/actuators 212, 214, 216, 222, and 224 each integrated with a transceiver), in response to the control message, transmission of a response action control signal to an actuator device in the building for control of a physical environment condition in the building (col. 9, lines 53-56, FIGS. 3A and 3B, transceiver 360 integrated with sensor 310 and actuator 380, data interface 321 input from sensor 310, col. 17, lines 53-56, Two-way transceivers consistent with can be integrated to monitor and control a host of industrial and business applications automation systems, fire control
systems, alarm systems, industrial trash compactors, and building elevators can be monitored and controlled with devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of wireless control of networks provides the capability of remotely controlling and monitoring devices in many areas such as home and commercial automation disclosed by Dinur to use system for monitoring a variety of environmental and/or other conditions within a defined remotely located region as taught by Petite to use system for evaluating the received information and identifying an appropriate control signal, and applying control signal at a designated actuator for monitoring, reporting on, and controlling remote systems [Petite, Abstract].
Regarding claim 29, Dinur discloses the wireless control device of claim 28, wherein the wireless control device receives the control message from a gateway device using the IEEE 802.15.4 protocol (paragraph 0183, wireless devices 202 include a RF transceiver 205 for wireless communication link 203, (such as ZigBee), paragraph 0135, communication link, device, network, NFC, master controller, PAN, RFID, router, system, networks scheme, SAS, SPI, USB, wired device, wireless device). 
Regarding claim 30, Dinur discloses the wireless control device of claim 29, wherein the one or more sensors in the building communicates sensor data to the host system via the gateway device. (paragraph 0031, networks scheme uniquely identifies each device by its type and its physical location parameters for controlling).
Regarding claim 31, Dinur discloses the wireless control device of claim 28, wherein the actuator device is an HVAC component (para 003, remotely controlling and monitoring devices in many areas such as home and commercial automation, industrial automation, lighting, and heating, ventilation and air conditioning (HVAC) control).
Response to Arguments
9.        Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive. 
Double patenting rejection not withdrawn.
          On page 6, lines 7-10,  the applicant argues that the reference(s) do not teach or even suggest each limitations due to cancelled claimed.
          The examiner respectfully disagrees and points out that the Dinur teaches as in Fig. 5, wireless device 202, wired communication interface 501 and networks scheme uniquely identifies each device by its type and its physical location parameters for controlling [0031] and, Access either be local, or remote access (e.g. a remote database (301) [0266] and The sensor interface 503 connects different types of sensor [0199] and, remotely controlling and monitoring devices in many areas such as home and commercial automation, industrial automation, lighting, and heating, ventilation and air conditioning (HVAC) control [003] and 
Petite teaches as in Fig. 2, Control system 200 consists of one or more sensor/actuators 212, 214, 216, 222, and 224 each integrated with a transceiver [col. 5, lines 48-50] and, automatic systems use remote sensors and controllers to monitor and automatically respond to system parameters [col. 1, lines 36-39] and, Control system 200 consists of one or more sensor/actuators 212, 214, 216, 222, and 224 each integrated with a transceiver, transmission of a response action control signal to an actuator device in the building for control of a physical environment condition in the building [col. 5, lines 65-67] and as in FIGS. 3A and 3B, transceiver 360 integrated with sensor 310 and actuator 380, data interface 321 input from sensor 310 [col. 9, lines 53-56] and , Two-way transceivers consistent with the present invention can be integrated to monitor and control a host of industrial and business applications automation systems, fire control systems, alarm systems, industrial trash compactors, and building elevators monitored and controlled with devices [col. 17, lines 53-56].
Thus, Dinur (US 2011/0007665) and Petite et al (US6437692)  disclose the applicant’s whole invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689